        Case 4:21-cv-00581-JM-JTK Document 14 Filed 09/15/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

KENNETH DEWAYNE TURNER,                                                                PLAINTIFF
ADC #134776

v.                                        4:21CV00581-JM-JTK

LONG, et al.                                                                         DEFENDANTS

                                               ORDER

        The Court has received proposed findings and recommendations (“the

recommendations”) from United States Magistrate Judge Jerome T. Kearney. In the

recommendations, Judge Kearney recommends the dismissal of Plaintiff’s claims for denial of

access to a law library for failure to state a claim.   In his objections to the recommendations,

Plaintiff attempts to amend his complaint to allege that “[t]his current legal claim was hindered

by defendants Edwards and Jones and would have been started by me in February of 2021 had

[he] been able to access the law library.” Even if his complaint were amended to add this

language, Plaintiff would not have adequately pleaded a claim for a violation of meaningful

access to the courts. The allegation that he was denied access to the law library for sixteen days

and the conclusion that this hindered his efforts to pursue a legal claim is not sufficient to state

an injury.   See Hartsfield v. Nichols, 511 F.3d 826, 832–33 (8th Cir. 2008).

        Plaintiff also objects to the recommendation that his claim for denial of medical care,

negligence and discrimination be dismissed by directing the Court to numerous grievances he

filed at the White county Detention Center. This does not satisfy Plaintiff’s burden to state a

claim for relief by filing “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8.

        After a review of those proposed findings and recommendations, and the timely
        Case 4:21-cv-00581-JM-JTK Document 14 Filed 09/15/21 Page 2 of 2




objections received thereto, as well as a de novo review of the record, the Court adopts them in

their entirety.    Accordingly,

        IT IS, THEREFORE, ORDERED that:

        1.        Plaintiff’s allegations of denial of access to the courts, denial of medical care,

discrimination, and negligence are DISMISSED, for failure to state a claim upon which relief

may be granted.

        2.        Defendants Edwards, Pate, and Jones are DISMISSED.

        Plaintiff’s claim for deprivation of his civil rights against Defendants Long and Williams

for their alleged threats and harassment remains.

        IT IS SO ORDERED this 15th day of September, 2021.



                                                 _________________________________
                                                 JAMES M. MOODY, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                                    2
